Exhibit Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements (Form S-3 Nos. 333-112041, 333-12831, and 333-143034) and related Prospectuses of Swift Company Energy Company and subsidiaries, and on the following Registration Statements on form S-8: Form S-8 No. Pertaining to: 333-147969 Swift Energy Company 2005 Stock Compensation Plan 333-134807 Swift Energy Company 2005 Stock Compensation Plan 333-130548 Swift Energy Company 2005 Stock Compensation Plan 333-112042 Swift Energy Company 2001 Omnibus Stock Compensation Plan 333-67242 Swift Energy Company 2001 Omnibus Stock Compensation Plan Swift Energy Company 1990 Stock Compensation Plan 333-45354 Swift Energy Company 1990 Stock Compensation Plan Swift Energy Company 1990 Nonqualified Stock Option Plan Swift Energy Company Employee Savings Plan 033-80228 Swift Energy Company Employee Stock Purchase Plan of our reports dated February 27, 2008, with respect to the consolidated financial statements of Swift Energy Company and subsidiaries, Swift Energy Company management's assessment of the effectiveness of internal control over financial reporting, and the effectiveness of internal control over financial reporting of Swift Energy Company and subsidiaries, included in the Annual Report (Form 10-K) for the year ended December 31, 2007. Ernst &
